Case: 17-20791      Document: 00514699232         Page: 1    Date Filed: 10/26/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-20791                        United States Court of Appeals

                                 Conference Calendar
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        October 26, 2018

UNITED STATES OF AMERICA,                                                 Lyle W. Cayce
                                                                               Clerk
                                                 Plaintiff-Appellee

v.

RICARDO SALAZAR-RAZO,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:17-CR-342-1


Before REAVLEY, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Ricardo Salazar-Razo has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Salazar-Razo has filed a response. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein, as well as Salazar-Razo’s
response. We concur with counsel’s assessment that the appeal presents no


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20791    Document: 00514699232     Page: 2   Date Filed: 10/26/2018


                                 No. 17-20791

nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Salazar-Razo’s
motion for the appointment of new counsel is DENIED.




                                       2